DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a biasing member" in Line 3.  There is improper antecedent basis for this limitation in the claim, as Claim 6 depends on Claim 4 and Claim 1. Claim 1 recites the limitation “a biasing member”. Appropriate correction is required.
Claim Objections
Claim 13 is objected to because of the following informalities:  Line 2 contains a grammatical mistake that includes “in”.  Appropriate correction is required. Claims 14 – 25 are objected, as they depend on Claim 13.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6 and 9 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrett (U.S. PG Pub # 20140190287).

Regarding claim 1, Garrett discloses a seal for use in a seal assembly (fig 2) comprising:

 a radially extending seal body (130) having in a longitudinal cross-section (fig 2), an outer surface, an inner sealing surface for contacting a surface to be sealed ( as seen in examiner annotated fig 2 below) and a first and a second side surface ( as seen in examiner annotated fig 2 below), wherein the first side surface defines a first inwardly extending channel configured to receive an absorbing seal (first channel receives 134) and the second side surface defines a second inwardly extending channel configured to receive a biasing member (second channel receives 132);

 wherein a first portion of the second side surface of the seal body and the inner sealing surface define a scraper lip (142 as seen in examiner annotated fig 2 below)) and a second portion of the second 

wherein a first portion of the first side surface of the seal body and the inner sealing surface are configured to allow fluid intake into the first inwardly extending channel (intended use limitation, a first portion of the first side surface of the seal body and the inner sealing surface are capable of allowing fluid intake into the first inwardly extending channel as seen in examiner annotated fig 2 below) and a second portion of the first side surface of the seal body is configured to contact a wall of a gland (intended use limitation, a second portion of the first side surface of the seal body is capable of contacting a wall of a gland 12 as seen in examiner annotated fig 2 below) .

    PNG
    media_image1.png
    623
    815
    media_image1.png
    Greyscale

Regarding claim 2, Garrett discloses the seal body, wherein the seal body comprises a polymeric material (30 made of PTFE, Para 0030).

Regarding claim 3, Garrett discloses the seal body, wherein the polymeric material is selected from the group consisting of polytetrafluoroethylene, polyarylene polymers, polyarylene ether polymers, natural rubber, olefinic rubber, polyamides, polyimides, polyetherimides, fluorinated co- polymers, and polychlorotrifluoroethylene (30 made of PTFE, Para 0030).

Regarding claim 4, Garrett discloses the seal body, wherein the inner sealing surface is configured to guide fluid or debris toward the first and the second inwardly extending channels (intended use limitation, inner sealing surface is capable of guiding fluid or debris toward the first and the second inwardly extending channels).

Regarding claim 6, Garrett discloses the seal body, wherein the second portion of the second side surface of the seal body has a flange ( as seen in examiner annotated fig 2 below ) protruding transversely into the second inwardly extending channel so as to receive and contact a biasing member (flange contacts 132).

Regarding claim 9, Garrett discloses the seal body, wherein the first side surface defines an inwardly extending wall having a generally circular shape ( as seen in examiner annotated fig 2 below) and an inwardly extending curved portion to provide a fluid retaining area ( curved portion provides fluid retaining area as seen in examiner annotated fig 2 below).

Regarding claim 10, Garrett discloses the seal body, wherein the second inwardly extending channel is generally U-shaped (U-shaped second channel as seen in examiner annotated fig 2 below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 – 16, 18, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Garrett in view of Taslakian (U.S. PG Pub # 20190170254).

Regarding claim 13, Garrett discloses a scraper seal assembly (fig 2), comprising:

a radially extending seal body having in a longitudinal cross-section (cross-section of 130), an outer surface ( as seen in examiner annotated fig 2 below), an inner sealing surface ( as seen in examiner annotated fig 2 below) for contacting a surface to be sealed ( 14 as seen in examiner annotated fig 2 below) and a first and a second side surface ( as seen in examiner annotated fig 2 below), wherein the first side surface defines a first inwardly extending channel configured to receive an absorbing seal (first channel has 134 as seen in examiner annotated fig 2 below) and the second side surface defines a 
Garett does not disclose a felt ring seated within the first inwardly extending channel.
However, Taslakian teaches a felt ring seated within the first inwardly extending channel (Taslakian claim 2 – energizer comprises foam).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the energizer of Garrett with that of Taslakian as the foam material provides flexibility to the seal assembly.

Regarding claim 14, the combination of Garrett and Taslakian discloses the scraper seal assembly, wherein the seal body comprises a polymeric material (See rejection to Claim 2).

Regarding claim 15, the combination of Garrett and Taslakian discloses the scraper seal assembly, wherein the polymeric material is selected from the group consisting of polytetrafluoroethylene, polyarylene polymers, polyarylene ether polymers, natural rubber, olefinic rubber, polyamides, polyimides, polyetherimides, fluorinated co-polymers, and polychlorotrifluoroethylene (See rejection to Claim 3).

Regarding claim 16, the combination of Garrett and Taslakian discloses the scraper seal assembly, wherein the inner sealing surface is configured to guide fluid or debris toward the first and the second inwardly extending channels (See rejection to Claim 4).

Regarding claim 18, the combination of Garrett and Taslakian discloses the scraper seal assembly, wherein the second portion of the second side surface of the seal body has a flange protruding transversely into the second inwardly extending channel so as to receive and contact the biasing member (See rejection to Claim 6).

Regarding claim 21, the combination of Garrett and Taslakian discloses the scraper seal assembly, wherein the first side surface defines an inwardly extending wall having a generally circular shape and an inwardly extending curved portion to provide a fluid retaining area (See rejection to Claim 9) such that the felt ring is seated in the generally circular area between a mouth of the first inwardly extending channel and the fluid retaining area (Taslakian felt ring between the first channel and fluid retaining area as seen in examiner annotated Garrett fig 2 below).

Regarding claim 24, the combination of Garrett and Taslakian discloses the scraper seal assembly, wherein the biasing member is an energizing biasing member comprising a metal or metal alloy (Garett 132 is metallic).

Claims 5, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Garrett in view of Hocker (U.S. PG Pub # 20170261104).

Regarding claim 5, Garrett discloses the seal body.
Garrett does not disclose wherein the scraper lip is angled inwardly toward a surface to be sealed.
However, Hocker teaches wherein the scraper lip is angled inwardly toward a surface to be sealed (128 angled inwardly, fig 3).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the scraper lip of Garrett to angle inwardly as in Hocker to prevent sliding of the surface of the lip against the shaft.

Regarding claim 8, Garrett discloses the seal body.
Garrett does not disclose wherein the inner sealing surface may be angled inwardly as it meets the first portion of the first side surface towards a surface to be sealed.
However, Hocker teaches wherein the inner sealing surface may be angled inwardly as it meets the first portion of the first side surface towards a surface to be sealed (128 angled inwardly, fig 3).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the inner sealing surface of Garrett to angle inwardly as in Hocker to prevent sliding of the surface of the lip against the shaft.

Regarding claim 11, Garrett discloses the seal body.
Garrett does not disclose wherein the outer surface of the seal is angled on each of its first and second end toward the first and second side surfaces respectively.
However, Hocker teaches wherein the outer surface of the seal is angled on each of its first and second end toward the first and second side surfaces respectively (122 and 122 are angled toward first and second side surfaces, fig 3).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the scraper lip of Garrett to angle inwardly as in Hocker to prevent sliding of the surfaces of the lips against the housing.


Claims 17, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Garrett in view of Taslakian and in further view of Hocker.

Regarding claim 17, the combination of Garrett and Taslakian discloses the scraper seal assembly.
Garrett does not disclose wherein the scraper lip is angled inwardly toward a surface to be sealed.
However, Hocker teaches wherein the scraper lip is angled inwardly toward a surface to be sealed (128 angled inwardly, fig 3).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the scraper lip of Garrett to angle inwardly as in Hocker to prevent sliding of the surface of the lip against the shaft.

Regarding claim 23, the combination of Garrett and Taslakian discloses the scraper seal assembly.
Garrett does not disclose wherein the outer surface of the seal is angled on each of its first and second end toward the first and second side surfaces respectively.
However, Hocker teaches wherein the outer surface of the seal is angled on each of its first and second end toward the first and second side surfaces respectively (122 and 122 are angled toward first and second side surfaces, fig 3).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the scraper lip of Garrett to angle inwardly as in Hocker to prevent sliding of the surfaces of the lips against the housing.


Regarding claim 20, the combination of Garrett and Taslakian discloses the scraper seal assembly.
Garrett does not disclose wherein the inner sealing surface may be angled inwardly as it meets the first portion of the first side surface towards a surface to be sealed.
However, Hocker teaches wherein the inner sealing surface may be angled inwardly as it meets the first portion of the first side surface towards a surface to be sealed (128 angled inwardly, fig 3).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the scraper lip of Garrett to angle inwardly as in Hocker to prevent sliding of the surface of the lip against the shaft.


Regarding claim 22, the combination of Garrett and Taslakian discloses the scraper seal assembly, wherein the second inwardly extending channel is generally U-shaped (second channel is U-shaped as seen in Garrett examiner annotated fig 2 below) and the biasing member is also generally U-shaped (Garrett 132 is U-shaped).
Garrett does not disclose that the center of the biasing member contacts the second inwardly extending channel and the bottom of the U-shape of the channel.
However, Hocker teaches that the center of the biasing member contacts the second inwardly extending channel and the bottom of the U-shape of the channel (biasing member contacts the center of U-shaped channel of 202’, fig 7A).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have the biasing member of Garrett to contact the center of channel as in Hocker to provide better retention of the energizer within the channel and provide a better biasing force within the channel.
The combination of Garrett, Taslakian and Hocker discloses that the center of the biasing member contacts the second inwardly extending channel and the bottom of the U-shape of the channel, but the channel provides some space around the legs of the biasing member.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Garrett in view of Berg (U.S. Patent # 4067407).

Regarding claim 7, Garrett discloses the seal body.
Garrett does not disclose wherein the first side surface has a first and a second radiused section defining a mouth of the first inwardly extending channel.
However, Berg teaches wherein the first side surface has a first and a second radiused section defining a mouth of the first inwardly extending channel (36, 38 are radiused defining a mouth, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify first side surface of Garrett to have first and second radiused sections as in Berg to provide a radiused closer opening for the absorbing seal so that it is retained within the first channel.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Garrett in view of Taslakian and in further view of Berg.

Regarding claim 19, the combination of Garrett and Taslakian discloses the scraper seal assembly.
Garrett does not disclose wherein the first side surface has a first and a second radiused section defining a mouth of the first inwardly extending channel.
However, Berg teaches wherein the first side surface has a first and a second radiused section defining a mouth of the first inwardly extending channel (36, 38 are radiused defining a mouth, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify first side surface of Garrett to have first and second radiused sections as in Berg to provide a radiused closer opening for the absorbing seal so that it is retained within the first channel.


Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Garrett in view of Storm (U.S. Patent # 2614793).

Regarding claim 12, Garrett discloses the seal body.
Garrett does not disclose further comprising an annular channel through the seal body extending from the first inwardly extending channel to the inner sealing surface.
However, Storm teaches further comprising an annular channel (15, fig 3 same as fig 1) through the seal body (10, fig 1) extending from the first inwardly extending channel to the inner sealing surface (15 extending from channel with 16 to the inner sealing surface of 10, fig 1 and fig 3).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the annular channel of Storm through the seal body of Garrett to provide a passageway to allow the fluid to pass through the seal ring acting as a valve (Storm Col 3, Lines 5 – 17).

Regarding claim 26, Garrett discloses a seal assembly (fig 2) comprising:

a seal body (130) comprising a radially extending seal body having in a longitudinal cross- section (fig 2), an outer surface ( as seen in examiner annotated fig 2 below), an inner sealing surface ( as seen in examiner annotated fig 2 below) for contacting a surface to be sealed and a first and a second side surface ( as seen in examiner annotated fig 2 below), wherein the first side surface defines a first inwardly extending channel configured to receive an absorbing seal (first channel has 134 as seen in examiner annotated fig 2 below) and the second side surface defines a second inwardly extending channel configured to receive a biasing member (second channel has 132);

wherein a first portion of the second side surface of the seal body and the inner sealing surface define a scraper lip (142 as seen in examiner annotated fig 2 below) and a second portion of the second side surface of the seal body is configured for contacting a wall of a gland (intended use limitation, 122 capable of contacting wall of gland 12);



Garrett does not disclose wherein the seal body comprises an annular channel extending from the first inwardly extending channel to the inner sealing surface.
However, Storm teaches further comprising an annular channel (15, fig 3 same as fig 1) through the seal body (10, fig 1) extending from the first inwardly extending channel to the inner sealing surface (15 extending from channel with 16 to the inner sealing surface of 10, fig 1 and fig 3).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the annular channel of Storm through the seal body of Garrett to provide a passageway to allow the fluid to pass through the seal ring acting as a valve (Storm Col 3, Lines 5 – 17).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Garrett in view of Taslakian and in further view of Storm.


Regarding claim 25, the combination of Garrett and Taslakian discloses the scraper seal assembly.
Garrett does not disclose further comprising an annular channel through the seal body extending from the first inwardly extending channel to the inner sealing surface.
However, Storm teaches further comprising an annular channel (15, fig 3 same as fig 1) through the seal body (10, fig 1) extending from the first inwardly extending channel to the inner sealing surface (15 extending from channel with 16 to the inner sealing surface of 10, fig 1 and fig 3).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the annular channel of Storm through the seal body of Garrett to provide a passageway to allow the fluid to pass through the seal ring acting as a valve (Storm Col 3, Lines 5 – 17).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Garrett in view of Storm and in further view of Taslakian.

 Regarding claim 27, the combination of Garrett and Storm discloses the seal assembly.
 further comprising a biasing member seated within the second inwardly extending channel (Garrett 132 in the second channel).
Garett does not disclose a felt ring seated within the first inwardly extending channel.
However, Taslakian teaches a felt ring seated within the first inwardly extending channel (Taslakian claim 2 – energizer comprises foam).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the energizer of Garrett with that of Taslakian as the foam material provides flexibility to the seal assembly.

    PNG
    media_image1.png
    623
    815
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.

/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675